Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 2 June 2021 have been entered. Claims 1, 3, 14, 16, 20 have been amended. Claims 2, 18 have been canceled.  No claims have been added. Claims 1, 3-17, 19, 20 are still pending in this application, with claims 1, 16 and 20 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 June 2021 has been entered.

Allowable Subject Matter
Claims 1, 3-17, 19, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest incrementally building a hierarchical level of detail (HLOD) sub-tree that supports the view, by the frontend module, the incremental building performed without using any HLOD tree or portion thereof from a backend module executing on a remote computing device;
requesting information from the backend module that includes metadata describing geometry of the selected tile.
The art of record fails to disclose a frontend module (local computing device) building an entire HLOD tree of a model view, and a backend module (remote computing device) only providing ancillary metadata (e.g. geometry, texture).

Regarding claim 16, in light of the allowance of claim 1, the method in claim 16 is similar and performed by the method in claim 1. Therefore, claim 16 is allowed for the same reasons as claim 1.

Regarding claim 20, in light of the allowance of claim 1, the medium in claim 20 is similar and performed by the method in claim 1. Therefore, claim 20 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The Terminal Disclaimer filed 12/21/2020 was approved on 12/21/2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613